 

Case 3:19-cv-01741-KM Document 1-3 Filed 10/07/19 Page 1 of 2

EXHIBIT B

 

 
Case 3:19-cv-01741-KM Document 1-3 Filed 10/07/19 Page 2 of 2

(Geert 107)
owner ren la]

ee ee a ee ee eee

iba Ber hag”
eS RL a aES 6]: mae) eae ent
PN raw be cre

van “tesa,
rN ECE

ase Hy remem aha 7 Mire OD lee es aa Hie Playa os ew Ph at oe
ape Cane mony od Bg Homan eben v9 Cit
tion, Deordiany Premeanda Commuhel Layer mf maize. » cokes & 9 raeraiy a be

PATEL
mee ot

FOO ae eager

 

Ot Poe
De Fe at ae he es oe mm ler Rang

Roce Lop at BP MET PMT OT AIAG
vemarn aetet rue HF

1 ne mapa CMTE.
Wate
teekiibe Settee I PRUE PS

fareaon jeanne ot ty Camas an OF by phar 2 nS aphaati ang ene BLL ene
atop om heres wate

ms os Fa ge
camer Oy
Terned frawe te1-bo ‘igs ib and bin db youn town

wed meet wakes 6.
me HOE

wate
Ea ta VE)
sore necatccn peered TtCcs inane

Prem ad og RD Heri

NA ener Rie ge Bete ney rt A Set ret Core ete ag ay Ad pt
an mike be

LE I alee ee Me ey

 

 

 

 

Ce ee ey

 

 

 

 
